Citation Nr: 1818574	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so whether service connection is warranted.

2. Entitlement to an increased rating in excess of 10 percent for status post injury, left knee.

3. Entitlement to an initial rating in excess of 30 percent prior to September 12, 2014, and to a rating in excess of 50 percent from September 12, 2014, forward, for a depressive disorder.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In August 2011, the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability.  In September 2014, the RO denied an increased rating in excess of 10 percent for a left knee disability and granted entitlement to service connection for a depressive disorder, with an initial rating of 30 percent from January 4, 2011, to September 11, 2014, and a 50 percent rating from September 12, 2014, forward.  While the RO listed the claim as one for an effective date prior to September 12, 2014 for the award of a 50 percent rating for a depressive disorder, the Board finds that it is more appropriately characterized as a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In May 2016, the RO also denied entitlement to a TDIU, which is a component of the Veteran's increased rating claim that is on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

The issues of entitlement to service connection for a low back disability on the merits; entitlement to an increased rating in excess of 10 percent for a left knee disability; entitlement to an initial disability rating in excess of 50 percent for a  depressive disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 2002 rating decision denied the service connection claim for low back disorder.

2. The evidence received since the final April 2002 rating decision raises a reasonable possibility of substantiating the claim of service connection for low back disability.

3. Prior to September 12, 2014, the Veteran's service-connected depressive disorder was manifested by symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a 50 percent rating, and a level of occupational and social impairment corresponding to that rating.


CONCLUSIONS OF LAW

1. The April 2002 rating decision, which denied service connection for low back disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Since the April 2002 rating decision, new and material evidence has been submitted to reopen the service connection claim for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Prior to September 12, 2014, the criteria for an initial 50 percent rating for a depressive disorder are satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence; Low Back Disorder

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for low back disability.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The service connection claim for low back disability was denied in the April 2002 rating decision as the record lacked evidence of chronic or reoccurring back pain since service.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal.  Therefore, the April 2002 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

The relevant evidence submitted since the April 2002 rating decision consists of VA treatment records and the Veteran's testimony in April 2017.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).  

Thus, as the Board finds that new and material evidence has been submitted, the claim for service connection for low back disability is reopened; the appeal is granted to this extend only.  See 38 C.F.R. § 3.156(a) 2017).


II. Increased Rating for a Depressive Disorder, prior to September 12, 2014

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Almost all mental health disorders, including depression, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC's 9411.

Under General Rating Formula, as pertinent to the present claim, a 30 percent disability rating requires: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the" frequency, severity, and duration" of a veteran's symptoms" play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

The preponderance of the evidence shows that the Veteran's depressive disorder produced symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a 50 percent rating, prior to September 12, 2014.

The Board notes that the Veteran has a diagnosis of depression.  Prior to September 12, 2014, VA psychiatric and mental health treatment records, as well as additional VA psychiatric examination reports, indicate, in particular, insomnia, depression, anxiety, disturbances in motivation and mood, mild memory loss, irritability, panic attacks, depressed mood, and difficulty in establishing and maintaining effective work and social relationships.  See February 2011 Psychiatry Note; April 2012 Administrative Note; May 2013 Administrative Note.

In addition, the record shows that the Veteran is divorced and has a distant relationship with one of his daughters and an okay relationship with his three other children.  See January 2011 Psychiatry Outpatient Note; September 2014 VA Compensation and Pension (C&P) Examination Report.  The Veteran occasionally associates with a small group of friends.  See January 2011 Psychiatry Outpatient Note; September 2014 VA C&P Examination Report.  The Veteran is also able to manage his own finances and worked at the VA full time for 25 years before quitting.  See April 2017 Board Hearing.  The Veteran reported trouble getting along with others and carrying out his work responsibilities due to his insomnia and anger problems.  April 2012 Administrative Note (reporting the Veteran as having difficulties managing his anger and anxiety related to work stressors); September 2014 VA C&P Examination Report (reporting the Veteran directed an anger laden outburst at his work supervisor); April 2017 Board Hearing (noting that the Veteran directed his anger at his patients).  The Veteran also reported exhibiting feelings of anger, depression, irritability, loneliness, and anxiousness during his VA C&P Examination Report.  See September 2014 VA C&P Examination Report.

As such, the Board finds that the preponderance of the evidence shows that the symptoms of the Veteran's depressive disorder approximated the criteria for a rating of 50 percent under the General Rating Formula prior to September 12, 2014.  See 38 C.F.R. § 4.126; Vazquez-Claudio, 713 F.3d at 117.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Prior to September 12, 2014, an initial evaluation of 50 percent for a depressive disorder is granted.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims of entitlement to service connection for a low back disability on the merits; entitlement to an increased rating in excess of 10 percent for a left knee disability; entitlement to an initial disability rating in excess of 50 percent for a depressive disorder; and entitlement to a TDIU are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim are afforded every consideration.

The Veteran was afforded VA examinations for his left knee disability in April 2011, August 2014, and April 2016.  However, these reports are deficient in light of two recent decisions issued by the United States Court of Appeals for Veterans Claims (Court) - Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Thus, in light of the foregoing, the Board finds that this matter must again be remanded for a new VA examination.  The Veteran's updated VA treatment records should also be obtained.

In his April 2017 Board hearing, the Veteran asserted that his low back disability was caused by his service-connected bilateral knee disabilities.  Accordingly, the Board finds that a VA medical opinion as to the likelihood that the Veteran's low back disability was caused or aggravated by his service-connected bilateral knee disabilities must be obtained on remand.  See 38 C.F.R. § 3.310.

The evidence of record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See April 2017 Board Hearing.  The Veteran provided documents related to his SSA benefits, however there appear to be documents outstanding.  January 2016 SSA Background Information (noting the Veteran began receiving benefits for his depression, anxiety, back condition, knee injury, and diabetes on December 30, 2015); May 2016 SSA Function Report.  Accordingly, to the extent that these SSA disability records may be relevant to the claim, VA is obliged to attempt to obtain and the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

Further, while some of the Veteran's VA treatment have been obtained, they appear to be incomplete.  As such, on remand efforts should be undertaken to ensure that his complete VA treatment records have been obtained.  The Veteran should also be scheduled for a current VA examination of his depressive disorder.

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, consideration of the claim for TDIU must be deferred pending the resolution of the Veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

2. Make arrangements to obtain the Veteran's complete treatment records from the Boston VA Healthcare System (to include Brockton, Jamaica Plain, and West Roxbury) dated since January 2011.

3. Thereafter, upon receipt of all additional records, schedule the Veteran for an appropriate VA compensation examination to assist in determining the nature and current level of severity of his service-connected left knee disorder.  

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate DBQ should be filled out.

In the examination report, the examiner must include all of the following:

A.	Active range of motion testing results.
B.	Passive range of motion testing results.
C.	Weightbearing range of motion testing results.
D.	Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to determine the severity of his depressive disorder.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate DBQ should be filled out.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination for his low back disability.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner must identify all current low back disorders found to be present.

After reviewing the file and obtaining a complete medical history pertinent to the Veteran's low back disability, and examining the Veteran, the examiner must render an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any incident of service, to include the Veteran's low back strain in October 1982.  See Service treatment records, dated October 28 and 29, 1982; and x-ray of the lumbosacral spine, dated October 28, 1982.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability was caused by the Veteran's left knee and/or right knee disabilities, to include by any altered gait associated therewith.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability was aggravated, i.e., worsened, by the Veteran's left knee and/or right knee disabilities, to include by any altered gait associated therewith.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Provide the Veteran with an appropriate VA examination to evaluate the issue of entitlement to a TDIU.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., depressive disorder; hearing loss; tinnitus; chondromalacia and arthritis of the right knee; and residuals of a left knee injury).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


